956 So. 2d 1278 (2007)
Montrell D. GREEN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-894.
District Court of Appeal of Florida, Second District.
June 6, 2007.
James Marion Moorman, Public Defender, and Timothy J. Ferreri, Assistant Public Defender, Bartow, for Appellant.
Montrell D. Green, pro se.
Bill McCollum, Attorney General, Tallahassee, and Susan M. Shanahan, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
In this Anders appeal,[1] Montrell D. Green's appellate counsel and Green, pro se, challenge Green's convictions and sentences for two counts of robbery with a weapon, kidnapping, and home invasion robbery with a weapon. Following a thorough review of the record on appeal and having considered the issues raised by both counsel and Green, pro se, we have found no harmful, reversible error.
We write only to direct that the scrivener's error in the written judgment on count two be corrected on remand. Although the jury verdict reflects that on count two Green was found guilty of simple robbery, which is a second-degree felony, and the trial court orally adjudicated him guilty of simple robbery, the written judgment improperly designates count two as robbery with a weapon, a first-degree felony. Because this error did not compromise Green's conviction or sentence in count two, we affirm Green's convictions and sentences, but we remand for correction of the written judgment in count two to reflect the jury verdict.
Affirmed and remanded with instructions.
STRINGER and KELLY, JJ., Concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).